[Cite as State v. Nicholson, 2013-Ohio-1786.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97873




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                            JOHNATHAN NICHOLSON
                                                      DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-506069
                                   Application for Reopening
                                      Motion No. 461214


        RELEASE DATE: April 26, 2013
FOR APPELLANT

Johnathan Nicholson, pro se
Inmate No. 561-919
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, OH 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Kristen L. Sobieski
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

      {¶1} Jonathan Nicholson has filed a timely application for reopening pursuant to

App.R. 26(B).    Nicholson is attempting to reopen the appellate judgment that was

rendered in State v. Nicholson, 8th Dist. No. 97873, 2012-Ohio-4591, which affirmed the

trial court’s denial of a postconviction motion to withdraw his plea of guilty to four

counts of aggravated murder, four counts of aggravated robbery, and one count of

attempted aggravated robbery. We decline to reopen Nicholson’s appeal.

      {¶2} The appeal in Nicholson concerned the trial court’s denial of a

postconviction motion. However, an application for reopening, that is filed pursuant to

App.R. 26(B), can only be employed to reopen an appeal from the judgment of conviction

and sentence based upon a claim of ineffective assistance of appellate counsel. State v.

Loomer, 76 Ohio St.3d 398, 1996-Ohio-59, 667 N.E.2d 1209; State v. Waver, 8th Dist.

No. 97000, 2011-Ohio-6480. Since App.R. 26(B) applies only to the direct appeal of a

criminal conviction and sentence, it cannot be employed to reopen an appeal that dealt

with the denial of a postconviction motion.

      {¶3} Accordingly, the application for reopening is denied.



TIM McCORMACK, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR